Citation Nr: 1536609	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for plantar wart of the right foot.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.  The matter was remanded for further development in April 2012.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's right foot plantar wart has been analogous to a benign skin growth with one or two scars that are painful; impairment of function of the right foot is not shown.


CONCLUSION OF LAW

The criteria for a rating increase in excess of 10 percent for right foot plantar wart have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes (Codes) 7819-7804 (2008, 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's pertinent VA and private treatment records have been secured.  He was afforded VA examinations in October 2008 and July 2011.  The Board finds these examinations to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As this is an appeal from the initial rating assigned with the grant of service connection for the Veteran's right foot plantar wart, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As described further below, the Board finds that a uniform evaluation is warranted for the Veteran's right foot plantar wart.

In the March 2009 rating decision on appeal, the RO awarded service connection for right foot plantar wart and assigned a noncompensable rating effective July 8, 2008, the date of receipt of the Veteran's claim for service connection, pursuant to 38 C.F.R. § 4.118, Code 7819 (benign skin neoplasms).  By a subsequent January 2011 rating decision, the RO assigned an increased 10 percent rating effective July 8, 2008 under 38 C.F.R. § 4.118, Codes 7819-7804 (for benign skin neoplasms and unstable or painful scar) (hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.71a.  

Notably, benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (Code 7800) and scars other than on the head, face, or neck are rated under the criteria in 38 C.F.R. § 4.118, (for rating skin disorders) Codes 7801-7805.  Those criteria were revised effective October 23, 2008 and apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's claim for an increased rating of his right foot plantar wart arises from his July 8, 2008 claim for service connection.  Although the implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008; the May 2009 statement of the case (SOC) provided the Veteran with the pre-October 23, 2008 and the revised rating criteria and applied those criteria in the January 2011 rating decision and July 2011 supplemental SOC.  Therefore, the Board will also consider whether an increased rating is warranted under any applicable (prior or [from their effective date] revised) criteria. 

Under the criteria in effect prior to October 23, 2008, Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Code 7802 provides a maximum 10 percent rating for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater.  Code 7803 provides a maximum 10 percent rating for superficial unstable scars.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Code 7804 provides a maximum 10 percent rating for superficial scars that are painful on examination.  Note (2) under Codes 7802 and 7803 and Note (1) under Code 7804 provides that a superficial scar is one not associated with underlying tissue damage.  Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).

Under the revised criteria effective October 23, 2008, Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling.  38 C.F.R. § 4.118 (effective October 23, 2008).  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2015).

Under the revised criteria effective October 23, 2008, Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  The revised criteria eliminated Code 7803.  Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.

As 10 percent is the maximum schedular rating under Code 7804 for superficial scars, painful on examination (under the criteria in effect prior to October 23, 2008), the Board must look to schedular criteria that would afford a rating in excess of 10 percent.  The two diagnostic codes that provide for ratings in excess of 10 percent for scars not on the head, face, or neck are Codes 7801 and 7805 (which are essentially unchanged under the new version of 38 C.F.R. § 4.118) and Code 7804 (under the revised 38 C.F.R. § 4.118.)

VA treatment records note the Veteran's history of recurrent warts; however, these records are silent as to treatment for warts.  

On October 2008 VA examination, the Veteran complained of constant itching and crusting at the bottom of his right heel.  There was no exudation, ulcer formation or shedding and he had not undergone treatment during the prior 12 months.  He reported shaving the skin surface of the wart once every other week with a razor for the past 19 years and complained of difficulty putting weight on the right foot due to pain from the wart.  The Veteran also reported an inability to work at jobs requiring standing or walking for long periods of time and wearing hard soled shoes due to pain.  On physical examination, the right heel scar (wart surgery) measured .2 centimeters by .1 centimeters and had hyperpigmentation and abnormal texture of less than 6 inches.  There was no disfigurement, adherence, instability, tissue loss, inflammation, edema, keloid formation or hypopigmentation.  The Veteran's posture and gait were within normal limits and examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  Right foot examination showed tenderness on palpitation of the plantar surface but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability and normal alignment of the Achilles tendon.  There was no limitation with standing and walking and no orthopedic devices, other than shoe inserts, were required.  Right foot nonweight bearing X-ray was normal.  The diagnosis was right heel plantar wart.  The examiner noted that the Veteran's right foot condition resulted in no limitation on the his daily activities.  

On July 2011 VA examination, the Veteran continued to complain of constant right foot itching and crusting.  There was no exudation, ulcer formation or shedding and he had not undergone right foot treatment during the prior 12 months.  The Veteran reported an inability to stand for long periods, stiff ankles and pain with walking.  On examination, the right foot plantar wart had hyperpigmentation of less than 6 square inches with no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture or limitation of motion.  The examiner noted that the Veteran's right foot condition resulted in "partial impairment" of physical activities of employment.  

The findings shown by the record do not warrant a rating in excess of 10 percent for the Veteran's right foot plantar wart regardless of which applicable criteria for rating the scars are considered (under the criteria in effect prior to October 23, 2008 or as revised).  Although the right foot plantar wart has been described as painful and tender to palpation, it is not shown to involve an area exceeding 12 square inches (77 sq. cm.) so as to warrant a 20 percent rating under Code 7801.  

Further, as the record shows (and it is claimed) that the Veteran's has a single right heel scar (and wart), he does not have (and it is not approximated) three or four scars that are unstable or painful so as to warrant an increased, 20 percent, rating under Code 7804 under the revised version of 38 C.F.R. § 4.118.

Finally, Code 7805 provides for rating scars based on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008, 2012).  The record does not reflect or suggest, and the Veteran does not allege, any additional functional limitations due to his right foot plantar wart (other than pain which is specifically recognized by the current rating assigned).  Therefore, a separate rating under Code 7805 would be inappropriate.  It is not shown that any criteria for a 20 percent rating for right foot plantar wart were met at any time during the appeal period.  See Hart, supra.

The Board has also considered the applicability of Codes 5276-5283 pertaining to the feet.  However, none of the foot disorders contemplated by these codes (flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones) are raised by the record.  Similarly, the Board has considered the potential applicability of the criteria for rating neurological impairment; however, the record does not show (and it is not alleged) that the Veteran has a neurological disorder involving the right foot.

The Board has also considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's right foot complaints.  However, as the rating assigned is based upon the Veteran's complaints of right foot pain, it already contemplates functional limitations of the right foot based on such symptoms.  Further, the Court of Appeals for Veterans Claims (Court) has held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Insofar as Codes 5276-5284, 7819 and 7804 are not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply. 

The Board has also considered the written communications from the Veteran and his siblings and notes that they are competent to report his symptoms.  However, as laypersons, lacking in medical training and expertise, the Veteran and his siblings cannot provide competent opinions on a matter as complex as the severity of the clinical manifestations of his right foot disability.  Hence, their statements are outweighed by the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As the preponderance of the evidence is against the claim for a rating in excess of 10 percent for plantar wart of the right foot, the doctrine of reasonable doubt is not for application and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  As noted above, the rating criteria allow for the Veteran's right foot disability to be rated based on severity of symptoms.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms of right foot pain, crusting and having to shave the plantar wart.  His reported symptoms do not reach a level beyond the normal disability picture.  The effects of his right foot plantar wart have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, as the Veteran's only service-connected disability is his right foot plantar wart, his situation does not involve an exceptional circumstance as contemplated by the Court.

Total Rating Based on Individual Unemployability (TDIU)

Finally, a claim for TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However there is no indication in the record that the Veteran is unemployed due to his service-connected right foot plantar wart (and he did not respond to the March 2012 letter requesting additional information regarding his employability which was sent pursuant to the March 2012 Board remand.)  Accordingly, the Board finds that consideration of a TDIU is not warranted at this time.

ORDER

An initial rating in excess of 10 percent for right foot plantar wart is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


